Pee Curiam.
The relator is a candidate selected by three parties as delegate to the coming constitutional convention. He asks a mandamus to compel the board of election commissioners of Lenawee county to furnish to each voting precinct in the county printed paper ballots containing his name under the party name of each and every party by which he was nominated.
The record shows that voting machines are used in several precincts, and that it is the intention to use such at the election to be held for said office, and that it is impossible to so arrange the names of candidates upon said machines as to permit a voter to vote for certain combinations of candidates, there being three to be elected. It is admitted that this is true in a strict sense, but it also appears that where a voter desires to vote for such a combination or candidate whose name is not on the machine, he may apply to the election inspector for a paper ballot, which, after preparing, he shall fold and deliver to the inspector, who shall place it in a cartridge and introduce it into a receptacle prepared for it in the machine, and through that into a box, to be counted if it shall be found that the persons voted for could not otherwise have been voted for by the use of the machine.
It is obvious that a voter cannot ask for and vote such a ballot without indicating that he does not vote for his full party ticket, and, to the degree that he is reluctant to have his want of party fealty known, it acts as a deterrent to his voting for the persons of his choice, and operates against his independence as a voter. We are of the opinion that the requirements found in section 10, Act No. 287, Pub. Acts 1907, are unconstitutional as applied to this case because they violate the right of the elector to *392vote a secret ballot. See People v. Cicott, 16 Mich. 283, and City of Detroit v. Board of Election Inspectors, 139 Mich. 548.
It appearing that all of the machines in use in this county are subject to this infirmity, i. e., they do not afford an opportunity to all to vote a secret ballot, they cannot lawfully be used, and it is therefore necessary that paper ballots be furnished by respondents for each precinct.
Counsel for relator contend that Act No. 272, Pub. Acts 1907, renders the general act providing for the printing of ballots, and prohibiting the printing of a name more than once, inapplicable to this election, inasmuch as it provides in express terms that—
“ The names of the three candidates nominated by each or any political party in each senatorial district, * * * shall be printed upon the official ballots of the various political parties.”
We think otherwise. Section 4, Act No. 272, Pub. Acts 1907, provides that—
“ All laws not inconsistent with this act, regulating the printing of the ballots * * * shall be applicable to the printing of the ballots,” etc.
The general law contains a similar provision, with the limitation mentioned, which we think applicable here. Therefore relator’s name can appear but once.
' The writ will issue as above indicated.